   Case 14-00053-SMT   Doc 319    Filed 11/20/18 Entered 11/20/18 17:08:43   Desc Main
                                 Document Page 1 of 3
The document below is hereby signed.

Signed: November 20, 2018




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge
                        UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF COLUMBIA

    In re                                 )
                                          )
    PIERRE PHILIPPE BARKATS,              )     Case No. 14-00053
                                          )     (Chapter 7)
                       Debtor.            )     Not for publication in
                                          )     West’s Bankruptcy Reporter.

                      MEMORANDUM DECISION AND ORDER
              DENYING MOTION FOR AUTHORITY TO SELL PROPERTY
         OF THE BANKRUPTCY ESTATE AND CO-OWNER FREE AND CLEAR OF
        ANY AND ALL LIENS PURSUANT TO § 363 OF THE BANKRUPTCY CODE

         The Chapter 7 trustee’s Motion for Authority to Sell

    Property of the Bankruptcy Estate and Co-Owner Free and Clear of

    Any and All Liens and Interests Pursuant to 11 U.S.C. § 363 (Dkt.

    No. 292) seeks to sell certain real property and improvements

    owned by the debtor and Dr. Rondi Walker located at 3241 Woodland

    Drive, NW, Washington, D.C. 20008, previously known as 3232

    Garfield Street, NW, free and clear of liens.             The trustee has

    not shown that 11 U.S.C. § 363(f) authorizes the sale to be made

    free and clear of liens.

         For reasons stated at the hearing of November 15, 2018, the

    court concluded that the liens against the property are not in

    bona fide dispute.      Accordingly, 11 U.S.C. § 363(f)(4)
Case 14-00053-SMT   Doc 319    Filed 11/20/18 Entered 11/20/18 17:08:43    Desc Main
                              Document Page 2 of 3


 (authorizing a sale free and clear of a lien if the lien is in

 bona fide dispute) is not a basis for authorizing the sale to be

 made free and clear of liens.

      Nor has the trustee shown that the sale can be authorized to

 be free and clear of liens under 11 U.S.C. § 363(f)(3)

 (permitting s a sale free and clear of liens if “the price at

 which such property is to be sold is greater than the aggregate

 value of all liens on such property” (emphasis added)).                  The

 liens against the debtor’s interest in the property exceed

 whatever would be the value of those liens if that value is

 measured by the value attributable to the debtor’s interest under

 the proposed sale.     In other words, the debtor’s interest in the

 property would not be sold at a price greater than such value of

 the liens on the property.        Accordingly, § 363(f)(3) does not

 apply.   See Criimi Mae Servs. Ltd. P'ship v. WDH Howell, LLC (In

 re WDH Howell, LLC), 298 B.R. 527, 532-34 (D.N.J. 2003).

      The trustee has not shown that the sale can be made free and

 clear of liens under any other part of 11 U.S.C. § 363(f).

      It is thus

      ORDERED that the Chapter 7 Trustee’s Motion for Authority to

 Sell Property of the Bankruptcy Estate and Co-Owner Free and

 Clear of Any and All Liens and Interests Pursuant to 11 U.S.C.

 § 363 (Dkt. No. 292) is DENIED.

                                                  [Signed and dated above.]


                                        2
Case 14-00053-SMT                                                         Doc 319    Filed 11/20/18 Entered 11/20/18 17:08:43   Desc Main
                                                                                    Document Page 3 of 3


 Copies to: ECF recipients




 R:\Common\TeelSM\Judge Temp Docs\Barkats - Deny 363(f) Sale Motion.wpd
                                                                                              3
